DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 07/14/2022.

By the amendment, claims 1-3, 11-13 and 21-22 have been amended. Claim 23 is newly added. Claims 1-23 are pending and have been considered below.
 
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks pages 8-11), regarding the 35 USC 102 rejection of claim 1 by Foster, that Foster fails to teach or suggest determining the proximity between the external device and the electronic device based on the acquired information about the user’s gesture as recited in amended claim 1.  The Examiner respectfully disagrees.
Claim 1 requires that the information about the user’s gesture is acquired through a gesture sensor, including a reception antenna of the transceiver, and then having this gesture data the proximity between the external device and the electronic device is detected based on at least this gesture data. Foster discloses receiving a user gesture which distorts a transmitting signal of the electronic device (¶35: position of wireless device changes based on user gesture causing changes in original signal strength).  This user gesture is used to determine which external device to which a control signal is to be sent (¶6).  In order to transmit the control signal, first the external device proximity must be determined (¶6).  Accordingly, the user gesture data is used in determining the proximity between the external device and the electronic device.  Further, the first signal which is transmitted to the external device is distorted by the user’s gesture (¶35) and the received distorted signal by the external device is then copied and transmitted back to the electronic device (¶41, ¶92: transmitting back at least the received packet).  That received signal is then used by the electronic device to determine the proximity of the external device in order to then send a control signal to control the external device (¶92, ¶37).  The argument is not persuasive.
Claim 11 recites limitations similar to claim 1 and is rejected for similar reasons.
Claims 2-10 and 12-22, which depend from claim 1 and claim 11 respectively, are rejected for at least similar reasons as presented with their respective independent claims.
Claim 23 is newly added and has been rejected by Foster as presented below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 2017/0229009, previously presented).

Regarding claim 1, Foster discloses a method, performed by an electronic device, of determining proximity of an external device (¶6), the method comprising: 
transmitting a first signal through a transceiver (¶33), wherein:
the first signal is distorted by a user’s gesture (¶35: user gesture distorts a first signal - wireless ranging for when the signal is distorted through absorption, refraction or non-line-of-sight reception due to movement of the device, i.e. gesture distortion),
the first signal distorted by the user’s gesture is received by the external device as a first distorted signal (¶41: wireless signals received by physical device can include processed pack of distorted first signal), and
the external signal copies the received first distorted signal to generate a second distorted signal and transmits the second distorted signal to the electronic device (¶41: processing a pack or frame includes receiving the wireless signal encoding the packet or frame, decoding the signal to extract the packet or frame and processing the packet or frame, i.e. copying the distorted first signal, extracted packet is sent back in a second signal to the device, ¶92: receiving signal packet from the external device); 
acquiring, while the first signal is transmitted, information about the user's gesture through a gesture sensor (¶34: wireless ranging operating along with other sensor input to disambiguate control input intent, ¶37, ¶89-90: comparing sensor data to determine user intention gesture); 
receiving the second signal from the external device (¶92: receiving signal packet from the external device); and 
determining the proximity between the external device and the electronic device based on the acquired information about the user’s gesture and the received second distorted signal (¶92: determine distance to external device based on acquired information in the received signal packet information, ¶37: object corresponding to the intent gesture may be determined at least in part on the distance to the object using wireless ranging, i.e. a determined distance/proximity between devices based on acquired gesture information and the wireless ranging including the received packet of the distorted signal).  

Regarding claim 2, Foster discloses the method of claim 1, wherein the determining of the proximity between the external device based on the acquired information about the user’s gesture and the received the second distorted signal comprises: 
determining a correlation between the second distorted signal and the information about the user's gesture (¶92-93); and 
determining the proximity between the electronic device and the external device based on the correlation (¶92-93, ¶35, ¶37).  
	
Regarding claim 3, Foster discloses the method of claim 2, wherein the determining of the correlation between the second distorted signal and the information about the user's gesture comprises: 
determining a type of the user's gesture (¶61); 
acquiring a signal pattern corresponding to the type of the user's gesture based on the type of the user's gesture (¶64); and 
determining a correlation between the second distorted signal and the signal pattern (¶66).  

Regarding claim 4, Foster discloses the method of claim 3, wherein the determining of the type of the user's gesture comprises: 
displaying a message implying a certain gesture (¶68); and 
determining the certain gesture as the type of the user's gesture (¶68).  

Regarding claim 5, Foster discloses the method of claim 4, wherein the certain gesture is a motion of swiping a space on the electronic device (¶82).  

Regarding claim 6, Foster discloses the method of claim 1, wherein the first signal is used to connect the electronic device to the external device (¶71).  

Regarding claim 7, Foster discloses the method of claim 6, wherein the first signal is a wireless-fidelity (Wi- Fi) signal (¶22-24).  

Regarding claim 8, Foster discloses the method of claim 1, further comprising: 
displaying a user interface displaying a list of at least one external device to which the electronic device is connectable through wireless communication (¶68); 
acquiring a device selection signal for selecting another external device from among the at least one external device through the user interface (¶68); and 
selecting the other external device of which proximity is to be determined, based on the device selection signal (¶68).  

Regarding claim 9, Foster discloses the method of claim 8, further comprising allowing a wireless communication connection to the selected another external device based on a result of determining the proximity of the selected another external device (¶68).  

Regarding claim 10, Foster discloses the method of claim 1, further comprising displaying a message notifying that an operation of determining the proximity is being currently performed (¶71).

Regarding claims 11-20, claims 11-20 recite limitations similar to claims 1-10, respectively and are similarly rejected.

Regarding claim 21, Foster discloses the method of claim 1, wherein the acquiring of the information about the user’s gesture comprises receiving the first distorted signal through a reception antenna of the transceiver while the first signal is transmitted (¶35, ¶48-49), and wherein the determining of the proximity of between the external device and the electronic device comprises comparing the received first distorted signal with the received second distorted signal (¶92: determine distance to external device from received signal packet information which matches the first signal packet information).

Regarding claim 22, Foster discloses the method of claim 1, wherein the determining of the proximity between the external device and the electronic device comprises: predicting the first distorted signal that is to be received by an external device being proximate to the electronic device, hereafter referred to as a predicted first distorted signal (¶35, ¶41: expected packet payload), based on the first signal and the acquired information about the user’s gesture, and comparing the predicted first distorted signal with the received second distorted signal (¶92: determine distance to external device from received signal packet information which matches the first signal packet information, ¶41).

Regarding claim 23, Foster discloses the method of claim 1, wherein the determining of the proximity between the external device and the electronic device comprises comparing the received second distorted signal with a distorted signal pattern corresponding to the first distorted signal (¶41,¶92).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schorsch et al.
US 10007355 B2
Gesture-based information exchange between devices in proximity
Fischer
US 9615391 B2
Systems and methods of gesture-based detection of driver mobile device
Reining
US 20170168158 A1
Ultrasonic noise based sonar
Huang et al.
CN 105807935 B
A gesture control man-machine interaction system based on WiFi
Jani Mäntyjärvi, Sanna Kallio, Panu Korpipää, Juha Kela, and Johan Plomp. 2005. Gesture interaction for small handheld devices to support multimedia applications. J. Mob. Multimed. 1, 2 (June 2005), 92–111.
Yue Zheng, Yi Zhang, Kun Qian, Guidong Zhang, Yunhao Liu, Chenshu Wu, and Zheng Yang. 2019. Zero-Effort Cross-Domain Gesture Recognition with Wi-Fi. In Proceedings of the 17th Annual International Conference on Mobile Systems, Applications, and Services (MobiSys '19). Association for Computing Machinery, New York, NY, USA, 313–325. https://doi.org/10.1145/3307334.3326081
Hong Li, Wei Yang, Jianxin Wang, Yang Xu, and Liusheng Huang. 2016. WiFinger: talk to your smart devices with finger-grained gesture. In Proceedings of the 2016 ACM International Joint Conference on Pervasive and Ubiquitous Computing (UbiComp '16). Association for Computing Machinery, New York, NY, USA, 250–261. https://doi.org/10.1145/2971648.2971738
Nan Yu, Wei Wang, Alex X. Liu, and Lingtao Kong. 2018. QGesture: Quantifying Gesture Distance and Direction with WiFi Signals. Proc. ACM Interact. Mob. Wearable Ubiquitous Technol. 2, 1, Article 51 (March 2018), 23 pages. https://doi.org/10.1145/3191783


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179